2020
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
2018 Omnibus Incentive Plan


Form of Performance Unit Award Agreement: Free Cash Flow (Officers)
You have been selected to receive a grant of Performance Units under the
American Axle & Manufacturing Holdings, Inc. 2018 Omnibus Incentive Plan as
stated below:
Participant:
Grant Date:
Number of Performance Units (Target Award Opportunity):
Performance Period:
Final Acceptance Date:
THIS AWARD AGREEMENT (the “Agreement”) is made effective as of the Grant Date
(shown above) between American Axle & Manufacturing Holdings, Inc., a Delaware
corporation (the “Company”), and the Participant.
RECITALS:
A. The Company has adopted the American Axle & Manufacturing Holdings, Inc. 2018
Omnibus Incentive Plan (the “Plan”). The Plan is incorporated in and made a part
of this Agreement. Capitalized terms not defined in this Agreement have the same
meanings as in the Plan;
B. The Compensation Committee of the Board of Directors (the “Committee”)
determined that it is in the best interests of the Company and its shareholders
to grant an Award to the Participant, under the terms of this Agreement and the
Plan; and
C. The Participant shall have no rights related to this Award unless he or she
accepts this Award before the close of business on the Final Acceptance Date
(shown above). A Participant who receives this Agreement in paper format shall
indicate acceptance by signing and delivering a copy of this Agreement to the
Company. A Participant who receives this Agreement electronically through the
Merrill Lynch website shall indicate acceptance as instructed at
www.benefits.ml.com. The Final Acceptance Date may be modified, in the sole
discretion of the Company, upon written request of the Participant.
The parties agree as follows:
1. Grant of the Award and Performance Period. The Company grants to the
Participant, on the terms and conditions of this Agreement, a Performance Unit
award (the “Award”) with a target opportunity as specified above (the “Target
Award Opportunity”), with each Performance Unit being equivalent to a fixed
amount of $1.00, for the Performance Period specified above.
2. Performance Measure and Performance Goals. The performance measure for this
Award shall be the Company’s Free Cash Flow (“FCF”). FCF is defined as net cash
provided by operating activities less capital expenditures net of proceeds from
the sale of property, plant and equipment, subject to adjustment by the
Committee. The performance goal shall be based on the three-year cumulative FCF
over the Performance Period.





--------------------------------------------------------------------------------



3. Payout Matrix.
The Participant shall earn the percentage of the Target Award Opportunity that
corresponds to the achieved performance goal for the Performance Period as set
forth below:

Achieved Performance Goal3-Year Cumulative Free Cash Flow% of Target Award
Opportunity EarnedNo PayoutLess than
$[*]0%Threshold$[*][*]%Target$[*]100%Maximum$[*] or higher[*]% (capped)

Linear interpolation shall be used to determine the percent of Target Award
Opportunity earned above the Threshold or below the Maximum, in the event that
the Company’s three-year cumulative FCF falls between the percentages listed in
the chart above.
4. Determination of the Award.
(a) Subject to the Plan and this Agreement, the number of Performance Units
earned by the Participant for the Performance Period shall equal the “FCF Earned
Amount” as modified by Section 4(b) below. FCF Earned Amount is defined as the
product of (i) and (ii) where (i) is equal to the Participant’s Target Award
Opportunity and (ii) is equal to the percent of Target Award Opportunity earned
as determined in Section 3 above. Performance below Threshold shall result in no
payout to the Participant, and performance above Maximum shall result in a
payout capped at the Maximum. This cap shall apply solely to the FCF Earned
Amount. The Committee shall have the sole authority to calculate the
Participant’s earned Award.
(b) The FCF Earned Amount shall be modified, as set forth below, based on the
three-year total shareholder return (“TSR”) of the Company and each company
(“Competitor Company”) that is identified as a member of the Company’s TSR
competitor peer group in the Company’s annual report to shareholders for the
fiscal year of the Grant Date shown above, or as elsewhere disclosed by the
Company pursuant to Regulation S-K of the Securities Exchange Act of 1934 (the
“Competitor Peer Group”). The modification of the FCF Earned Amount shall be
based on the percentile rank of the Company’s three-year TSR relative to the
distribution of the Competitor Companies’ three-year TSRs (the “Percentile
Rank”) without linear interpolation as set forth below:

3-Year Relative TSR Percentile RankModification of FCF Earned AmountBelow [*]
percentileFCF Earned Amount multiplied by 85%Between and including [*]
percentile and [*] percentileNo modification to FCF Earned Amount[*] percentile
and aboveFCF Earned Amount multiplied by 85%

5. Determination of TSR.
(a) TSR for each Competitor Company and the Company shall be determined in
accordance with the following formula. TSR shall be equal to the quotient of (i)
divided by (ii), where:
2

--------------------------------------------------------------------------------



(i) is equal to the sum of (x) and (y) where (x) is the difference between the
“Beginning Stock Price” and the “Ending Stock Price” and (y) is the sum of all
dividends paid on one (1) Share during the Performance Period, provided that
dividends shall be treated as reinvested at the end of each calendar quarter;
and
(ii) is equal to the “Beginning Stock Price”.
(b) Definitions for purposes of determining TSR under paragraph 3(a) above
include:
(i) “Beginning Stock Price” shall mean the average closing price on the
applicable stock exchange of one (1) Share for the thirty (30) trading days
immediately prior to the first day of the Performance Period; and
(ii) “Ending Stock Price” shall mean the average closing price on the applicable
stock exchange of one (1) Share for the thirty (30) trading days immediately
prior to the last day of the Performance Period.
6. Determination of Percentile Rank. The Company’s Percentile Rank shall be
determined in accordance with the following rules:
(a) The Competitor Companies and the Company shall be ranked in descending order
based on their respective TSRs.
(b) For purposes of developing the ordering provided in paragraph (a) above, (i)
any Competitor Company that filed for bankruptcy protection under the United
States Bankruptcy Code during the Performance Period shall be assigned the
lowest order, (ii) any Competitor Company that is acquired during the
Performance Period shall be removed from the Competitor Peer Group and shall not
be included in the ordering of Competitor Companies, and (iii) any Competitor
Company that, during the Performance Period, has entered into and publicly
disclosed the entrance into a definitive agreement for the acquisition of such
Competitor Company shall not be included in the ordering of Competitor Companies
even if the acquisition has not yet closed as of the time the ordering is
compiled for performance assessment.
(c) The Company’s Percentile Rank shall be calculated as follows:

Percentile Rank =
Company Rank
 Total Number of Competitor Companies including the Company

        Form and Timing of Award. Subject to the approval of the Committee,
payment of the Participant’s earned Award, if any, shall be made in cash, in a
single lump sum, in the following manner:
(d) Timing: Each Performance Unit earned by the Participant pursuant to Section
4 shall be settled by payment of $1.00. The Participant shall receive payment of
his or her earned Performance Units no later than the fifteenth (15th) day of
the third month following the end of the Performance Period (the “Payment
Date”), provided that the Participant has been continuously employed by the
Company through the end of the Performance Period, until and including the
Payment Date.
(e) Impact of Employment Termination: If the Participant’s employment is
terminated during the Performance Period due to death, Disability, or
Retirement, or by the Company other than for Cause, then the Participant shall
be entitled to be paid a pro rata Award, as determined under this subparagraph
(b). The pro rata Award shall equal the product of (x) and (y) where (x) is the
Award the
3

--------------------------------------------------------------------------------



Participant would have earned based on Target performance and (y) is a fraction,
the numerator of which is the number of calendar months that the Participant was
employed by the Company during the Performance Period (with any partial month
counting as a full month for this purpose) and the denominator of which is the
number of months in the Performance Period. Any modification of the FCF Earned
Amount made pursuant to Section 4(b) shall not apply to the pro rata Award
amount as determined in this paragraph. Any payments shall be made as soon as is
practical following such payment determination but no later than the fifteenth
(15th) day of the third month following the end of the quarterly reporting
period that includes the date of termination of the Participant’s employment.
(f) Impact of a Change in Control: Subject to Section 23.1 of the Plan, if a
Participant (x) has in effect an employment, retention, Change in Control,
severance or similar agreement with the Company or any Subsidiary or (y) is
subject to a policy or plan of the Company or any Subsidiary that, in the case
of either (x) or (y), discusses the effect of a Change in Control on a
Participant’s Awards, then such agreement, plan or policy shall control. In all
other cases, unless provided otherwise by the Committee prior to the date of the
Change in Control, in the event of a Change in Control:
(i) If the Change in Control occurs prior to the end of the Performance Period,
the Performance Units shall be deemed earned as if the Target performance goal
was achieved. If the Change in Control occurs after the end of the Performance
Period but prior to payment of the Award, the Performance Units will be earned
based on actual performance during the Performance Period.
(ii) If a Successor so agrees, some or all outstanding Awards shall be assumed,
or replaced with the same type of award with similar terms and conditions, by a
Successor in the Change in Control transaction. If applicable, each Award that
is assumed by a Successor shall be appropriately adjusted, immediately after
such Change in Control, to apply to the Award that would have been issuable to a
Participant upon the consummation of such Change in Control had the Award been
earned immediately prior to such Change in Control, and other appropriate
adjustments in the terms and conditions of the Award shall be made. Upon the
termination of a Participant’s employment with a Successor in connection with or
within twenty-four (24) months following the Change in Control for any reason
other than an involuntary termination by a Successor for cause or a voluntary
termination by the Participant without good reason (as cause and good reason (or
analogous terms) are defined by an applicable employment agreement or a change
in control plan or policy (including, without limitation, the AAM Change in
Control Plan) or, if not applicable, the policies generally applicable to
employees of a Successor), all of the Participant’s Awards that are in effect as
of the date of such termination shall vest in full as provided in Section
7(c)(i) effective on the date of termination.
(iii) To the extent a Successor in the Change in Control transaction does not
assume the Awards or issue replacement awards as provided in Section 7(c)(ii),
then, unless provided otherwise by the Committee, immediately prior to the date
of the Change in Control all Awards that are then held by Participants shall be
cancelled in exchange for the right to receive a cash payment equal to the
product of (x) and (y) where (x) is the number of Performance Units earned as
provided in Section 7(c)(i) and (y) is a fraction, the numerator of which is the
number of calendar months that the Participant was employed by the Company
during the Performance Period (with any partial month counting as a full month
for this purpose) and the denominator of which is the number of months in the
Performance Period multiplied by $1.00.
        Any modification of the FCF Earned Amount made pursuant to Section 4(b)
shall not apply to the determination of the award in the event of a Change in
Control. Any payments shall be made as soon as is practical following such
payment determination but no later than the fifteenth (15th) day of the third
month following the end of the quarterly reporting period that includes the date
of the occurrence of a Change in Control.
4

--------------------------------------------------------------------------------



(g) Forfeiture. Except as otherwise expressly stated in Sections 7(b) and 7(c),
if the Participant’s employment with the Company terminates for any reason prior
to the end of the Performance Period, then the Participant shall not be entitled
to the payment of any Award hereunder.
(h) Definitions
(i) “Change in Control:” For purposes of this Agreement, “Change in Control”
means any one of the following:
(A) Any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act other than the Company or a wholly owned Subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 30% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of Directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or
(B) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the Directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of Directors of the Company
immediately prior to such transaction; or
(C) During any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each Director of the Company first elected during
such period was approved by a vote of at least two-thirds of the Directors of
the Company then still in office who were Directors of the Company at the
beginning of any such period; or
(D) The stockholders of the Company approve a plan of complete liquidation of
the Company or the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a liquidation of the Company into a
wholly owned subsidiary.
Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Section 409A (as defined in Section 15
below), and if that Award provides for a change in the time or form of payment
upon a Change in Control, then no Change in Control shall be deemed to have
occurred upon an event described in subsections (A), (B), (C) and (D) above,
unless such event shall constitute a “change in ownership” or “change in
effective control” of, or a change in the ownership of a substantial portion of
the assets of the Company under Section 409A.
(ii) “Disability:” For purposes of this Agreement, “Disability” means either of
the following: (a) inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (b) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering Employees.
5

--------------------------------------------------------------------------------



(iii) “Cause:” For purposes of this Agreement, "Cause" means (i) neglect of or
willful and continuing refusal of the Participant to perform his or her duties
with the Company (other than due to Disability), (ii) a breach of any
non-competition or "no raid" covenants to which the Participant is subject,
(iii) engaging in conduct which is demonstrably injurious to the Company, the
Company's subsidiaries or affiliates (including, without limitation, a breach of
any confidentiality covenant to which the Participant is subject), or (iv) a
conviction or plea of guilty or nolo contendere to a felony or a misdemeanor
involving moral turpitude, dishonesty or theft, in each case as determined in
the sole discretion of the Company. If an employment agreement between the
Company and the Participant is in effect or a change in control plan or policy
is in effect in which the Participant participates or to which such Participant
is subject (including, without limitation, the AAM Change in Control Plan),
"Cause" has the meaning, if any, defined therein.
(iv) “Retirement:” For purposes of this Agreement, “Retirement” means the
Participant’s voluntary resignation at any time (i) after attaining age 65, (ii)
after attaining age 55 but prior to age 65 with ten or more years of continuous
service with the Company or a Subsidiary or (iii) after attaining age 60 but
prior to age 65 with five or more years of continuous service with the Company
or a Subsidiary.
7. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered by the
Participant in writing to the Corporate Human Resources Department of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
8. No Right to Continued Employment or Further Awards.
(a) Neither the Plan nor this Agreement shall be construed as (i) giving the
Participant any right to continue in the employ of the Company and its
Subsidiaries or (iii) giving the Participant any right to be reemployed by the
Company and its Subsidiaries following any termination of employment. The
termination of employment provisions in this Agreement only apply to the
treatment of the Award as specified herein and shall not otherwise affect the
Participant’s employment relationship. Nothing contained in this Agreement shall
be deemed to constitute or create a contract of employment.
(b) The Company has granted the Award to the Participant in its sole discretion.
The Award does not form part of the Participant’s employment contract, if any.
Neither this Agreement nor the Plan confers on the Participant any right or
entitlement to receive another Award, or any other similar award at any time in
the future or in respect of any future period. The Award does not confer on the
Participant any right or entitlement to receive compensation in any specific
amount for any future fiscal year, and does not diminish in any way the
Company's discretion to determine the amount, if any, of the Participant's
compensation.
9. Transferability.
(a) The Award shall not be transferable other than by will, the laws of descent
and distribution, pursuant to a domestic relations order entered by a court of
competent jurisdiction or to a Permitted Transferee for no consideration
pursuant to the Plan. Any Award transferred to a Permitted Transferee shall be
further transferable only by will, the laws of descent and distribution,
pursuant to a domestic relations order entered by a court of competent
jurisdiction, or, for no consideration, to another Permitted Transferee of the
Participant.
6

--------------------------------------------------------------------------------



(b) Except as set forth in the Plan, a Participant’s rights under the Plan shall
be exercisable during the Participant’s lifetime only by the Participant, or in
the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.
10. Withholding. Subject to the Plan, the Company may require any individual
entitled to receive a payment of an Award to remit to the Company prior to
payment, an amount sufficient to satisfy any applicable federal, state, local
and foreign tax withholding requirements. The Company shall also have the right
to deduct from all cash payments made to a Participant (whether or not such
payment is made in connection with an Award) any applicable taxes required to be
withheld with respect to such Award.
11. Notices. Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other. Notice shall be effective upon receipt.
12. Governing Law. The interpretation, performance and enforcement of the Award
and this Agreement shall be governed by the laws of the State of Delaware
without regard to principles of conflicts of law. To the extent any provision of
this Agreement is held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall
remain in full force and effect.
13. Award Subject to Plan.
(a) The Award is granted subject to the Plan and to such rules and regulations
the Committee may adopt for administration of the Plan. The Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to administer the Plan and this Agreement, all of which shall be
binding upon the Participant.
(b) To the extent of any inconsistencies between the Plan and this Agreement,
the Plan shall govern. This Agreement and the Plan constitute the entire
agreement between the parties regarding the subject matter hereof. They
supersede all other agreements, representations or understandings (whether oral
or written, express or implied) that relate to the subject matter hereof.
(c) The Committee may terminate, amend, or modify or suspend the Plan and amend
or modify this Agreement; provided, however, that no termination, amendment,
modification or suspension shall materially and adversely affect the
Participant’s rights under this Agreement, without the Participant’s written
consent.
14. Section 409A.
(a) The Award is not intended to provide for a “deferral of compensation” within
the meaning of Section 409A of the U.S. Internal Revenue Code and the final
rules promulgated thereunder (“Section 409A”) and shall be interpreted and
construed in a manner consistent with that intent. If any provision of this
Agreement or the Plan causes the Award to be subject to the requirements of
Section 409A, or could otherwise cause the Participant to recognize income or be
subject to the interest and penalties under Section 409A, then the provision
shall have no effect or, to the extent practicable, the Committee may, in its
sole discretion and without the Participant’s consent, modify the provision to
(i) comply with, or avoid being subject to Section 409A, or to avoid the
incurrence of any taxes, interest and penalties under Section 409A, and/or (ii)
maintain, to the maximum extent practicable, the original intent and economic
benefit to the Participant of the applicable provision without materially
increasing
7

--------------------------------------------------------------------------------



the cost to the Company or contravening the provisions of Section 409A. This
Section 15 does not create an obligation of the Company to modify the Plan or
this Agreement and does not guarantee that the Award will not be subject to
taxes, interest and penalties under Section 409A.
(b) If a Participant is a “specified employee” as defined under Section 409A and
the Participant’s Award is to be settled on account of the Participant’s
separation from service (for reasons other than death) and such Award
constitutes “deferred compensation” as defined under Section 409A, then any
portion of the Participant’s Award that would otherwise be settled during the
six-month period commencing on the Participant’s separation from service shall
be settled as soon as practicable following the conclusion of the six-month
period (or following the Participant’s death if it occurs during such six-month
period).
15. Recoupment. The Participant’s earned Award shall be subject to any clawback,
recoupment or similar policy as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.
16. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. By accepting this Award, the Participant consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company, including Merrill Lynch.
17. Personal Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data by and among, as applicable, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title and number of
Performance Units for the purpose of implementing, administering and managing
the Participant’s Award (the “Data”). The Participant understands that the Data
may be transferred to the Company or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company or to any third parties
is necessary for the Participant’s participation in the Plan. The Participant
may view the Data, request information about the storage and processing of Data,
request any corrections to Data, or withdraw the consents herein (in any case,
without cost to the Participant) by contacting Corporate Human Resources in
writing. The withdrawal of any consent by the Participant may affect the
Participant’s participation in the Plan. The Participant may contact Corporate
Human Resources for further information about the consequences of any withdrawal
of consents herein.
18. Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.
19. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Award, shall be binding on any successor to the Company,
whether the existence of such
8

--------------------------------------------------------------------------------



successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
20. Signature in Counterparts. If delivered in paper format, this Agreement may
be signed in counterparts. Each counterpart shall be an original, with the same
effect as if the signatures were on the same instrument.
21. Enforceability. To the extent any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.
22. Language. If the Participant has been provided with a copy of this
Agreement, the Plan or any other document relating to this Award in a language
other than English, the English language shall govern in the event of any
inconsistency.
23. Waiver. No failure or delay by the Company to enforce any provision of this
Agreement or exercise any right or remedy provided by law shall constitute a
waiver of that or any other provision, right or remedy, nor shall it prevent or
restrict the further exercise of that or any other provision, right or remedy.
No single or partial exercise of such provision, right or remedy shall prevent
or restrict the further exercise of that or any other provision, right or
remedy.
24. Foreign Exchange Restrictions. The Participant understands and agrees that
neither the Company or its subsidiaries are responsible or liable for any
foreign exchange fluctuations between the Participant’s local currency (if
applicable) and the United States Dollar (or the selection by the Company or a
subsidiary of any applicable foreign exchange rate it may determine in its
discretion to be appropriate) that may affect the value of this Award or the
calculated income, taxes or other amounts thereunder or any related taxes or
other amounts.
25. Appendix. Notwithstanding anything in this Agreement to the contrary, if the
Participant resides outside of the United States, certain additional terms and
conditions in the attached appendix (the “Appendix”) will apply to the
Participant and the Award. If the Participant relocates from the United States
to a country outside the United States or relocates between the jurisdictions
specified in the Appendix, the additional terms and conditions, as applicable,
will apply to the Participant, to the extent that the Committee determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.


By: __________________________________
Authorized Signatory


Agreed and acknowledged as of the date of grant:


___________________________________
(Participant’s signature)
9